Citation Nr: 0025995	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

 1.  Entitlement to a rating in excess of 10 percent for 
right ear hearing loss.

2.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome (IBS).

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities 
(TRIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected right ear hearing loss is currently 
manifested by a Level XI hearing impairment, and it is not 
shown that there is total deafness in the nonservice-
connected left ear.

3.  It is not shown that the service-connected IBS currently 
is productive of severe ulcerative colitis, with numerous 
attacks a year and malnutrition, and the health being only 
fair during remissions.

4.  The veteran is service-connected for right ear hearing 
loss, currently rated as 10 percent disabling, and IBS, 
currently rated as 30 percent disabling, with a combined 
disability evaluation of 40 percent that does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

5.  The veteran has a four-year college education, 
professional work experience as a chiropractor, and he 
retired from his profession in 1993.

6.  It is not shown that the service-connected right ear 
hearing loss and IBS render the veteran unemployable so as to 
warrant referral to the Director of VA Compensation and 
Pension Service, for consideration of an extraschedular total 
rating based on individual unemployability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right ear hearing 
loss is not warranted. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Part 4, Diagnostic 
Code 6100 (1999).

2.  A rating in excess of 30 percent for IBS is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7323 (1999).

3.  A total schedular rating based on individual 
unemployability, due to service-connected disabilities, is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.16(a) (1999).

4.  Referral of this case to the Director, Compensation and 
Pension Service, for consideration of a total rating based on 
individual unemployability due to service-connected 
disabilities is not warranted.  38 C.F.R. § 4.16(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims on appeal are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran has essentially claimed that the service-
connected disabilities are more disabling than evaluated, and 
that they currently render him unemployable.  The facts 
relevant to this appeal have been properly developed, and 
VA's obligation to assist the veteran in the development of 
his claims has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(the Schedule).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A Rating in Excess of 10 Percent for Right Ear Hearing Loss

The veteran contends that the current severity of the 
service-connected right ear hearing loss is such that a 
rating higher than 10 percent is warranted.

At the outset, the Board notes that, during the pendency of 
this appeal, regulatory changes amended the Schedule, 
including the rating criteria for evaluating a hearing loss 
disorder.  This particular amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g).  
Therefore, in cases such as the present one, VA must evaluate 
the veteran's claim for a higher rating under both (i.e., the 
old and the new) sets of rating criteria, in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

In the instant case, it appears that the RO has not yet 
considered the new regulations.  However, the Board notes 
that the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Thus, in this 
case, neither rating criteria can be more favorable to the 
veteran's claim for an increased rating, since both sets of 
rating criteria are identical.  Accordingly, the veteran will 
not be prejudiced by the Board's review of his claim on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  (The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed hereinafter, where 
appropriate.)

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).  
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).  
According to § 3.383(a) and (a)(3), compensation will be 
payable for the combination of total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability, 
as if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.

On VA audiological evaluation in June 1997, audiometry 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
50
45
55
60
65

Average puretone thresholds of 110 and 56 were reported for 
the right and left ears, respectively; with word recognition 
scores of zero and 84 percent for the right and left ears, 
respectively.

On VA audiological evaluation in November 1997, audiometry 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
50
50
50
55
60

Average puretone thresholds of 110 and 53 were reported for 
the right and left ears, respectively; with speech 
discrimination scores of zero and 88 percent for the right 
and left ears, respectively.

An April 1998 private audiological evaluation revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
100
100
100
LEFT
50
50
60
60
65

Speech discrimination scores of zero and 88 percent were 
reported for the right and left ears, respectively.

Additionally, the report of a December 1997 VA ear disease 
examination confirms that there is "essentially absent 
hearing," or "complete hearing loss," in the veteran's 
right ear, with unmasked hearing thresholds ranging between 
50 decibels in the low frequencies and 65 decibels at 8,000 
Hertz, representing, in the examiner's opinion, moderately 
severe sensorineural hearing loss, in the left ear.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

In the present case, the record shows that the veteran is 
only service-connected for right ear hearing loss, and there 
is no competent evidence in the file of total deafness in the 
nonservice-connected (left) ear.  Therefore, in determining 
the percentage evaluation from Table VII, the nonservice-
connected left ear can only be assigned a Roman Numeral 
designation for hearing impairment of I, and the provisions 
of § 3.383 are not applicable.  38 C.F.R. § 4.85(f).  
Further, since the puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 all exceed 55 
decibels in the veteran's right ear, the assignment of Roman 
Numerals based on puretone threshold averages and 
discrimination scores for that ear will be accomplished based 
on either Table VI or Table VIa, whichever results in the 
higher evaluation.  38 C.F.R. § 4.85(a).

A Roman Numeral designation of I for the veteran's "better" 
(left) ear warrants, according to Table VII, either a 
noncompensable rating, or a maximum rating of 10 percent, 
depending on the severity of the hearing impairment in the 
"poorer" (right) ear.  In the present case, the speech 
(word) recognition score in the veteran's right ear is zero, 
and the puretone threshold averages all have been reported as 
exceeding 98 decibels.  These figures warrant a Roman Numeral 
designation of XI for the veteran's right ear, according to 
both Table VI and Table VI.  This designation, reflective of 
the more severe hearing impairment recognized by the 
regulation for a single service-connected ear, warrants a 10 
percent rating.  38 C.F.R. § 4.85(h), Part 4, Table VII.

Although the Board sympathizes with the veteran's 
difficulties due to his current hearing loss, the Board is 
constrained to abide by VA regulations, which, in the present 
case, preclude the Board from assigning a rating exceeding 10 
percent for the service-connected right ear hearing loss.

In view of the above finding, the Board concludes that a 
rating exceeding 10 percent for right ear hearing loss is not 
warranted.

The Board notes that the record appears to show that the RO 
has not considered the matter of a referral of this claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  The criteria for such 
referral is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board is of the opinion that a referral 
for extra-schedular consideration is not warranted.

A Rating in Excess of 30 Percent for Irritable Bowel Syndrome

The veteran contends that the current severity of the 
service-connected IBS is such that a rating higher than 30 
percent is warranted.

The current rating of 30 percent has been assigned under 
Diagnostic Code 7319, which provides for such a maximum 
rating when an IBS is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Part 4, Diagnostic 
Code 7319.  By analogy, the Board notes that a 60 percent 
rating would be warranted if there were objective evidence in 
the record of severe ulcerative colitis, with numerous 
attacks a year and malnutrition, and the health being only 
fair during remissions.  38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7323.  

The report of a July 1995 VA intestine medical examination 
reveals a history of IBS, for which the veteran had been 
receiving VA medical treatment since January 1995.  The 
veteran denied currently being on any medications.  On 
examination, his abdomen was soft, patulous, with vague mid 
rectus tenderness, and no palpable visceromegaly or tumor 
masses.  IBS, by history, was diagnosed.

A September 1996 private medical record reveals a 
consultation for several medical complaints, including 
chronic fatigue syndrome, heavy ethanol abuse, and IBS, which 
was noted to be "not as bad" currently.  IBS was listed as 
one of the impressions.

A January 1997 VA outpatient medical record shows complaints 
of several medical conditions, including IBS, with food 
intolerance, diarrhea, cramps and increased flatulence.  IBS 
was listed as one of the assessments, and it was noted 
therein that the veteran was to be scheduled for a 
sigmoidoscopy.
 
A March 1997 VA radiology diagnostic report indicated an 
essentially normal barium study.  Likewise, a June 1997 VA 
flexible sigmoidoscopy indicated essentially normal findings 
except for a small polyp in the rectum.

On VA re-examination in June 1997, the veteran reported 
current symptoms of six to nine daily loose bowel movements, 
increased gas, lower abdominal pain, and low back pain that 
accompanied the episodes of diarrhea, along with frequent 
urgency to urinate.  He denied blood in the stool, but 
reported problems with soiling on a daily basis, "as seen by 
staining on his pants."  He also complained of diarrhea on a 
daily basis, with urgency, as well as incontinence, with the 
urge being sometimes so bad that he could not reach the 
bathroom in time.  On physical examination, the examiner 
noted that there was no tenesmus, nor evidence of 
dehydration, and the veteran was not malnourished, nor 
anemic.  There was no organomegaly, and he had good bowel 
sounds.  The examiner also noted that a flexible 
sigmoidoscopy conducted five days prior to this examination 
had only revealed evidence of a 0.1 centimeter polyp 
approximately ten centimeters from the rectal verge and that, 
otherwise, the examination was within normal limits.  He also 
made reference to the March 1997 normal barium enema study.  
The final diagnostic assessment was:  longstanding history of 
irritable bowel syndrome with predominance of diarrhea.

On VA examination in November 1997 pursuant to complaints 
related to a claimed chronic fatigue syndrome, the veteran 
was described as a well-nourished individual, weighing 165 
lbs. at a height of 5'9."

As noted from the above discussion of the pertinent, and 
competent, evidence of record, the veteran suffers from a 
severe IBS that produces abdominal pain, with diarrhea, 
flatulence and abdominal distress, but it is not shown that 
the service-connected IBS currently is productive of severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, and the health being only fair during 
remissions.  His severe IBS notwithstanding, the veteran has 
been described as a well-nourished individual who is not 
anemic, nor dehydrated, and who has had a normal barium 
study, as well as a sigmoidoscopy that was negative other 
than for an incidental finding of a small polyp in the 
rectum.  Consequently, the Board concludes that a rating in 
excess of 30 percent for IBS is not warranted.

The Board notes that the record appears to show that the RO 
has not considered the matter of a referral of this claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  Having reviewed the 
evidentiary record with the above mandates in mind, the Board 
is of the opinion that a referral for extra-schedular 
consideration is not warranted.  Specifically, the Board does 
not find evidence frequent hospitalizations due to this 
disability or other objective evidence that the IBS has 
significantly interfered with the veteran's ability to work.  

A Total Rating Based on Individual Unemployability,
Due to Service-Connected Disabilities

Initially, and regarding the earlier finding that this claim 
is well grounded, the Board notes that the veteran's multiple 
statements of record asserting that he cannot work because of 
his service-connected disabilities constitute a well-grounded 
claim for a total rating for compensation purposes based on 
individual unemployability.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993) (where appellant stated that he could no 
longer seek or maintain employment in letters and testimony 
prior to the Board decision, he presented a well-grounded 
claim for a total disability rating under section 4.16(b)).

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, as in the instant case, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If the schedular ratings 
assigned for the service-connected disabilities do not meet 
the percentage requirements under § 4.16(a), but the veteran 
is found to be unemployable by reason of service-connected 
disabilities, the rating board may refer the case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

With regard to claims for a TDIU, the Court has stated the 
following:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  ...  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the B[oard] must determine 
if there are circumstances, apart from 
non-service-connected disabilities, that 
place this veteran in a different 
position 

than other veterans with an 80 [percent] 
combined disability rating.  ...
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

In his May 1997 application for total unemployability (VA 
Form 21-8940), the veteran indicated that he had four years 
of college education, that his primary work experience was as 
a chiropractor, that he had had his own practice, that he 
last worked in August 1993, that he had to leave his last job 
because of his [service-connected] disabilities, and that he 
had not tried to obtain employment since becoming too 
disabled to work.  He also reported highest monthly gross 
earnings ranging between $18,000 and $37,500 between November 
1989 an August 1993, and said that the most he had ever 
earned in one year was $450,000.  He thereafter submitted two 
additional VA Forms 21-8940, in October 1997 and August 1998, 
reporting therein highest monthly gross earnings (prior to 
his becoming too disabled to work in 1993) ranging between 
$40,000 and $75,000, and maximum earnings in one year of 
$500,000.

A review of the record reveals, however, that the veteran 
said, in February 1995, that he was a "retired" 
chiropractor.  He also reported at that time that he suffered 
from narcolepsy.  Again in 1996, it was noted on a private 
chiropractor record, revealing treatment for lower back pain, 
that he was "retired".  The report also noted that the 
veteran described himself as an alcoholic.

Medical and lay evidence in the file also shows that the 
veteran suffers from additional, nonservice-connected 
disabilities of considerable severity.  In this regard, it is 
noted that, in a September 1997 statement, a private 
chiropractic physician indicated that the veteran had a 
diagnosis of chronic lumbar discogenic spondylosis, and that 
the prognosis was poor, since "[f]urther chiropractic care 
would only give temporary relief at best."  Also, in an 
October 1997 statement, the veteran indicated that he had 
chronic fatigue syndrome, "which ne[ce]ssitates my sleeping 
mutliple [sic] times daily."  Further, on VA medical 
examination in November 1997, it was noted that a diagnosis 
of chronic fatigue syndrome was not confirmed nor 
substantiated, but that the veteran did have a significant 
anxiety depression, that "he obviously has a drinking 
problem," and that "[s]ome of his fatigue may very well be 
related to the fact that he gets practically no exercise 
because of his back problems."  Additionally, on VA medical 
examination in December 1997, the veteran gave a 30-year 
history of back pain, which had increased in severity ten 
years earlier, and now included bilateral leg pain, with 
paresthesia and numbness in both legs.  In the examiner's 
opinion, the veteran had spinal stenosis with multiple-level 
degenerative disc disease of the lumbar spine, and the 
symptomatology was "directly related to his back problem and 
is not a pre-standing condition."

In the instant case, the veteran is only service-connected 
for right ear hearing loss and IBS, currently evaluated as 10 
and 30 percent disabling, respectively, for a combined rating 
of 40 percent.  He clearly does not meet the schedular 
criteria for a grant of a total rating under 38 C.F.R. 
§ 4.16(a), and the Board notes that the RO has already denied 
claims for service connection for chronic fatigue syndrome 
and leg and back pain (in a June 1998 rating decision), as 
well as claims for service connection for chronic fatigue 
syndrome, claimed as secondary to exposure to ionizing 
radiation, degenerative disc disease of the lumbar spine, 
claimed as secondary to the service-connected IBS, and 
special monthly compensation based on housebound status (in 
an April 1999 rating decision).

The RO has also determined in the instant case that referral 
of this case to the Director, Compensation and Pension 
Service, for extraschedular consideration under § 4.16(b) is 
not warranted, on the basis of there not being evidence 
showing that the case presented such an exceptional unusual 
disability picture as to warrant such referral.  (Statement 
of the Case issued in August 1997, and Supplemental Statement 
of the Case issued in April 1999.)  The Board agrees with the 
RO's determination in this regard, since it is not shown that 
the veteran's service-connected disabilities are of such 
severity as to, in combination, preclude gainful employment.  
In this regard, the Board notes that, in Van Hoose, the Court 
also said the following: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  ...

Van Hoose, 4 Vet. App. at 363.

In the present case, the veteran's service-connected 
disabilities are properly rated, as explained earlier in this 
decision, and, his contentions notwithstanding, there is 
evidence showing that he was self employed in his own 
practice and that he voluntarily retired from his profession 
of chiropractor in 1993.  In addition, the medical evidence 
of record shows that he currently suffers from additional, 
nonservice-connected disabilities of considerable severity, 
to include a lower back disability, a chronic fatigue 
syndrome, and alcoholism (which was diagnosed in July 1995.)  
In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 40 
percent combined disability evaluation, the Board finds that 
it is not shown that the service-connected right ear hearing 
loss and IBS render the veteran unemployable so as to warrant 
referral of this case to the Director of VA Compensation and 
Pension Service, for consideration of an extraschedular total 
rating based on individual unemployability.  In view of this 
finding, the Board concludes that referral of this case to 
the Director, Compensation and Pension Service, for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.


ORDER

1.  A rating in excess of 10 percent for right ear hearing 
loss is denied.

2.  A rating in excess of 30 percent for irritable bowel 
syndrome is denied.

3.  A total rating based on individual unemployability, due 
to service-connected disabilities, is denied.


		
	SANDRA L. SMITH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 17 -




- 1 -


